Case 1:17-cv-03257-TWP-MPB Document 78 Filed 12/14/18 Page 1 of 8 PageID #: 317




                              UNITED STATES DISTRICT COURT
                                            for the
                                  Southern District of Indiana
                                     Indianapolis Division

 Douglas J. Gosser, as Personal Representative of the   )
 Estate of Brian Lee Gosser, Deceased,                  )
         Plaintiff,                                     )
                                                        )
                           v.                           )    Case No. 1:17-cv-03257-TWP-MPB
                                                        )
Henry County Sheriff’s Dept., Richard A. McCorkle, )
individually and in his official capacity as Sheriff of )
Henry County; and Brent Grider, individually and in )
his official capacity as Jail Commander of the Henry )
County Jail; Officer Robert Huxold, Officer Teresa      )
Weesner, Officer Clark Lecher, individually and in      )
their official capacities as Correctional Officers;     )
Quality Correctional Care, LLC; Christopher             )
Stephenson, P.A.; Tara Westermen, R.N.; and Denette )
Lewark, R.N.,                                           )
         Defendants.                                    )

        DEFENDANTS, QUALITY CORRECTIONAL CARE, LLC, CHRISTOPHER
               STEPHENSON, P.A., TARA WESTERMEN, R.N., AND
          DENETTE LEWARK, R.N.’S, FINAL WITNESS AND EXHIBIT LISTS

        Come now Defendants, Quality Correctional Care, LLC, Christopher Stephenson, P.A.,

Tara Westermen, R.N., and Denette Lewark, R.N., by counsel, Brian M. Pierce, and submit their

Final Witness and Exhibit Lists in this matter as follows:

                                           WITNESSES

        1.      Quality Correctional Care, LLC
                Lisa Scroggins, CEO
                c/o Brian M. Pierce, Attorney At Law
                106 E. Washington Street
                Muncie, Indiana 47305

        2.      Tara Westermen, R.N.
                c/o Brian M. Pierce, Attorney At Law
                106 E. Washington Street
                Muncie, Indiana 47305

                                                 1
Case 1:17-cv-03257-TWP-MPB Document 78 Filed 12/14/18 Page 2 of 8 PageID #: 318




       3.    Christopher Stephenson, P.A.
             c/o Brian M. Pierce, Attorney At Law
             106 E. Washington Street
             Muncie, Indiana 47305

       4.    Denette Lewark, R.N.,
             c/o Brian M. Pierce, Attorney At Law
             106 E. Washington Street
             Muncie, Indiana 47305

       5.    Dr. Quentin Emerson
             c/o Brian M. Pierce, Attorney At Law
             106 E. Washington Street
             Muncie, Indiana 47305

       6.    Dr. Benjamin Loveridge
             c/o Brian M. Pierce, Attorney At Law
             106 E. Washington Street
             Muncie, Indiana 47305

       7.    Sandra Franklin
             c/o Brian M. Pierce, Attorney At Law
             106 E. Washington Street
             Muncie, Indiana 47305

        8.     Kelley Carroll
             c/o Brian M. Pierce, Attorney At Law
             106 E. Washington Street
             Muncie, Indiana 47305

       9.    Michael Johnson, DO/LE
             Mobilex USA
             6185 Huntley Road
             Columbus, Ohio 43229

       10.   Douglas J. Gosser, Plaintiff
             Jeffrey B. Halbert
             BOSE McKINNEY & EVANS LLP
             111 Monument Circle, Suite 2700
             Indianapolis, IN 46204

       11.   Clifton Phares

       12.   Louann Phares


                                            2
Case 1:17-cv-03257-TWP-MPB Document 78 Filed 12/14/18 Page 3 of 8 PageID #: 319




       13.   Holly Horne-Mangen

       14.   Kasey J. Gosser

       15.   Detective Captain Edward B. Manning
             c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             11033 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290

       16.   Brent Grider, former Henry County Jail Commander c/o Caren L. Pollack
             c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290

       17.   Tina Fox, Henry County Jail Commander
             c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290

       18.   Detective Sergeant Tony Darling
             c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290

       19.   Stacey Guffey, former Henry County Sheriff’s Department Detective
             c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290

       20.   Detective Sergeant Mark Reece c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290;

       21.   Richard A. McCorkle, Sheriff of Henry County c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290;


                                            3
Case 1:17-cv-03257-TWP-MPB Document 78 Filed 12/14/18 Page 4 of 8 PageID #: 320




       22.   Clark Lecher
             c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290;

       23.   Teresa Weesner
             c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290;

       24.   Richard Huxhold
             c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290;

       25.   Robert A. Blake c/o Caren L. Pollack
             POLLACK LAW FIRM, P.C.
             10333 N. Meridian Street, Suite 111
             Indianapolis, Indiana 46290;

       26.   Justin Fannin, inmate at the Henry County Jail;

       27.   Joshua Wilson, inmate at the Henry County Jail;

       28.   Joseph Flynn, inmate at the Henry County Jail;

       29.   Any medical professionals who treated Brian Gosser at the Henry County
             Hospital;

       30.   Any medical professionals who treated Brian Gosser at St. Vincent’s Hospital;

       31.   Any witness listed on the Plaintiff’s preliminary witness list or in either Plaintiff
             or any Defendant’s initial disclosures.

       32.   Any witness necessary to authenticate any exhibit offered into evidence.

       33.   Any witnesses identified in any document produced in discovery.

       34.   Any witness necessary for rebuttal or impeachment purposes.

       35.   Any witness necessary to rebut the testimony of Plaintiff’s witnesses.



                                                4
Case 1:17-cv-03257-TWP-MPB Document 78 Filed 12/14/18 Page 5 of 8 PageID #: 321




       36.   Any person or representative from any entity identified in Plaintiff’s Answers to
             any Defendant’s Interrogatories.

       37.   Any person or representative from any entity identified in any Defendant’s
             Answers to Interrogatories.

       38.   Any person or representative from any entity identified in any deposition taken in
             this matter.

       39.   Any and all other witnesses who may be discovered prior to trial, who will be
             immediately disclosed to the court and the Plaintiff’s and co-Defendants’ counsel
             of record.

       40.   Any witness capable of laying a foundation for the admission of relevant records,
             including but not limited to, the previously identified providers.

                                            EXHIBITS

       1.    Quality Correctional Care, LLC’ medical file for Brian Gosser

       2.    Quality Correctional Care, LLC’s training and time records, policy manuals,

             handbooks and/or protocol books.

       3.    Defendant Henry County’s jail file for Brian Gosser

       4.    Any, and all, investigative reports related to the death of Brian Gosser,
             including the Indiana State Police, New Castle Police Department, and the
             Henry County Sheriff’s Department

       5.    Tort Claim Notices

       6.    Video recordings of inmate visitations at Henry County Jail.

       7.    Surveillance video of the cell blocks where Brian Gosser was housed at the
             Henry County Jail.

       8.    Audio recordings of inmate telephone calls at the Henry County Jail.

       9.    Any and all video recordings and transcriptions of interviews taken in relation
             to the investigation into the death of Brian Gosser.

       10.   Autopsy reports, including autopsy photos.

       11.   Photographs taken of the Henry County Jail.


                                              5
Case 1:17-cv-03257-TWP-MPB Document 78 Filed 12/14/18 Page 6 of 8 PageID #: 322




       12.   Any and all medical records of treatment rendered to Brian Gosser during his
             incarceration.

       13.   Any and all medical records of treatment rendered to Brian Gosser at Henry
             County Hospital or St. Vincent’s Hospital.


       14.   Any and all court records relating to Brian Gosser.

       15.   Any and all relevant standard operating procedures or policies which were in
             effect from February 17, 2016 through March 3, 2016.

       16.   Billing records relating to the care of Brian Gosser.

       17.   Transcripts of any deposition taken in this matter, including exhibits.

       18.   Responses to any Non-Party Request for Production served in this matter.

       19.   Plaintiff’s Answers to any Defendant’s Interrogatories and Response to Request
             for Production, including all documents produced.

       20.   All records or reports generated by any expert.

       21.   All pleadings relevant to any other litigation involving the Plaintiff or decedent,
             Brian Gosser.

       22.   Medical treatises, references and periodicals referring to any psychological
             injuries Plaintiff is claiming, or injuries to the decedent, Brian Gosser, which
             Plaintiff is claiming.

       23.   Any statements of Plaintiff or decedent, Brian Gosser, about the incident at
             issue.

       24.   Statements of any third-party who witnessed the incident at issue.

       25.   Demonstrative exhibits in support of Defendants’ case.

       26.   Any photographs, videos or diagrams relevant to the suit.

       27.   All pleadings, exhibits and documents of record of any party or witness on file.

       28.   Any exhibits necessary for rebuttal or impeachment purposes.

       29.   Any and all other exhibits which may be discovered prior to trial, which will be
             immediately disclosed to this court and all counsel of record.


                                               6
Case 1:17-cv-03257-TWP-MPB Document 78 Filed 12/14/18 Page 7 of 8 PageID #: 323




       30.   Curriculum vitae of all expert witnesses.

       31.   Charts or diagrams for purposes of illustrating witness testimony.

       32.   Any exhibit listed on Plaintiff’s preliminary exhibit list or in either Plaintiff’s or
             any Defendant’s initial disclosures.


 Date: 12-14-2018                            /s/ Brian M. Pierce
                                             Brian M. Pierce, Ind. Bar # 24350-18
                                             106 E. Washington Street
                                             Muncie, Indiana 47305
                                             Tel: (765) 289-9122
                                             Fax: (765) 289-6064
                                             Email: brianpiercelaw@aol.com
                                             Attorney for Defendants QCC, LLC, Christopher
                                             Stephenson, Tara Westermen, and Denette Lewark




                                                7
Case 1:17-cv-03257-TWP-MPB Document 78 Filed 12/14/18 Page 8 of 8 PageID #: 324




                                       Certificate of Service

        I, Brian M. Pierce, the undersigned counsel of record for Defendants, Quality

 Correctional Care, LLC, Christopher Stephenson, Tara Westermen, and Denette Lewark, affirms

 under penalties of perjury that a copy this Preliminary Witness and Exhibit List has been served

 on the following counsel of record by, and through, the federal electronic filing system or by US

 Mail, this ___14___ day of December, 2018:

 Ronald E. Elberger
 Jeffrey B. Halbert
 BOSE McKINNEY & EVANS LLP
 111 Monument Circle, Suite 2700
 Indianapolis, IN 46204

 Caren L. Pollack
 Pollack Law Firm
 10333 N. Meridian, Suite 111
 Carmel, Indiana 46032


 Date: 01-29-2018                                    /s/ Brian M. Pierce
                                                     Brian M. Pierce, Ind. Bar # 24350-18




                                                 8
